Citation Nr: 9929964	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially rated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of 
fracture, right elbow, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for disability of the 
right ulnar nerve, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that granted service 
connection for PTSD, and assigned a 30 percent evaluation 
under diagnostic code 9411, effective from March 1998.  The 
veteran submitted a notice of disagreement in July 1998, and 
the RO issued a statement of the case in August 1998.  The 
veteran submitted a substantive appeal in September 1998.

This matter also comes to the Board from a June 1997 RO 
rating decision that (1) granted an increased evaluation for 
residuals of fracture, right elbow (rated 10 percent under 
diagnostic code 5299-5211), effective from February 1997; and 
(2) granted an increased evaluation for a right ulnar nerve 
injury (rated 10 percent under diagnostic code 8516), 
effective from February 1997.  The veteran submitted a notice 
of disagreement in March 1998, and the RO issued a statement 
of the case in July 1998.  The veteran submitted a 
substantive appeal in July 1998.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms which more 
nearly approximate the criteria for the 50 percent rating, 
including flattened affect, nearly constant fear, and 
difficulty in establishing and maintaining effective work and 
social relationships, described as serious symptoms..

2.  Residuals of a fracture of the right elbow are manifested 
primarily by limitation of extension and flexion (the 
remaining arc being from 15 degrees to 140 degrees), weakness 
requiring an arm support, subjective complaints of pain, and 
an old ununited fracture or incomplete fusion, that together 
produce functional impairment which is the equivalent of 
limitation of extension to 45 degrees and flexion to 100 
degrees.


CONCLUSIONS OF LAW

1.  A 50 percent rating for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.41, 4.130 
(1998), and Diagnostic Code 9411.

2. The criteria for a rating of 20 percent for residuals of a 
fracture of the right elbow are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.44, 
4.45, 4.59, 4.70, Plate I, 4.71a, Diagnostic Code 5299-5208.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

A.  Factual Background

The veteran had active service from October 1967 to October 
1970, and he served in Vietnam from April 1968 to April 1969.

The veteran underwent a VA examination in April 1998, and 
reported his Vietnam combat experiences.  He reported that he 
has constant thoughts and recollections of numerous confirmed 
kills, which intrude into his memory and cause him great 
upset.  He also reported that he has had insomnia and 
difficulties in sleeping ever since coming home from Vietnam, 
and that his sleep is generally disturbed by bad dreams and 
he awakes flushed and sweaty.  He reported that he is easily 
startled and that he has, in fact, struck out at other 
people.  He also reported being quite hypervigilant, and that 
he needs the windows and shades pulled down, believing that 
others who see him might take advantage of him.  The veteran 
reported that he does not get close to anyone and refuses to 
do so, after watching his best friend die.  He also reported 
being quite withdrawn and isolated on a social level and that 
he does not like people.  The veteran admitted that he is 
somewhat cold and unfeeling and cannot express any kind of 
warmth, and that he is easily brought to anger.  He also 
reported experiencing numerous episodes of anxiety symptoms 
and panic, and that he gets a feeling of discomfort almost 
every day.  The veteran reported that he has worked in a 
number of different jobs, but that his primary occupation is 
that of a machinist.  He has done this kind of work for the 
last 21 years, and is employed full time at the present time.  
The examiner found that the veteran demonstrated good and 
intact memory for both recent and remote events; his 
concentration and attention were with within normal limits; 
the veteran was able to recall 6 digits forwards, but only 4 
backwards; his speech was clear and articulate; his affect 
was generally calm and well controlled, but clearly was of 
limited range, and the veteran seemed a bit cold and 
unemotional.  There was no sign of any severe depression or 
unusual amounts of anxiety.  The veteran seemed a bit 
resistant to admitting to any problems, and he was in good 
reality contact with no sign of any delusional thinking or 
hallucinations.  It was the examiner's impression that the 
veteran was suffering from a fairly typical PTSD clearly 
secondary to his military service. The examiner also noted 
that the veteran was quite isolated from friends or family, 
and that he experienced numerous intrusive memories and 
thoughts as well as hyperalert behavior and memories of 
serious traumatic exposures.  The examiner recommended 
ongoing counseling to help reduce some of the veteran's 
symptomatology.  The examiner assigned a GAF (Global 
Assessment of Functioning) score of 49, indicative of serious 
impairment in social or occupational functioning (e.g., no 
friends, unable to keep a job), or serious symptoms.

A July 1998 RO rating decision granted service connection for 
PTSD, and assigned a 30 percent evaluation under diagnostic 
code 9411, effective from March 1998.

B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.- 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

In this case, the evidence shows that the veteran has not 
received VA outpatient treatment, weekly group therapy, 
individual therapy, or medications for PTSD, and that he has 
only recently begun counseling sessions.  A report of the 
1998 VA examination reflects few abnormal clinical findings 
and not more than moderate symptomatology attributed to PTSD.  
The veteran reported that he is presently employed full-time, 
and that he has held numerous jobs as a machinist over the 
years.  A GAF score of 49 was assigned, indicative of "some 
serious symptomatology" (according to the examiner) in 
social and occupational functioning (e.g., no friends, unable 
to keep a job).  

The evidence as a whole, however, does not show that symptoms 
of the veteran's PTSD are so severe as to warrant a 
70 percent evaluation.  These symptoms are not reported:  
suicidal ideation, obsessional rituals, illogical or obscure 
speech, near-continuous panic or depression, spatial 
disorientation, failure of hygiene and grooming.  The 
examiner recommended counseling sessions to help reduce the 
veteran's symptomatology.  The examiner also noted that the 
veteran's speech was clear and articulate, although his 
affect was of limited range and emotion.  Thus the veteran 
has somewhat flattened affect, does not have panic attacks 
but speaks of being scared most of the time, does not have 
impaired memory or thinking, but is "quite isolated" from 
friends and family  The Board finds that this evidence shows 
that the level of impairment due to PTSD more nearly 
approximates the criteria for a 50 percent rating (rather 
than the currently assigned 30 percent evaluation).  
Resolving all doubt in the veteran's favor, therefore, a 
50 percent rating for PTSD is warranted.

The Board finds that the evidence shows that this level of 
impairment due to PTSD has existed since the effective date 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).


II.  Residuals of a Fracture of the Right Elbow, and
Disability of the Right Ulnar Nerve

A.  Factual Background

Service medical records show that the veteran, at the time of 
his enlistment examination in October 1967, reported that he 
had fractured his right elbow at age 15.  The examiner found 
the veteran to be qualified for duty.

Service medical records show that in July 1968, the veteran 
was medically qualified for limited duty assignments, due to 
calcium deposits in the right elbow with possible nerve 
irritation.

The veteran underwent a VA neurological examination in July 
1980.  He reported some swelling of the right forearm.  Upon 
examination, there was no atrophy of muscles in the hand; and 
no loss of strength in the hand in extension of fingers, 
abduction or adduction of the fingers, or opposition of the 
thumb to each of the fingers.  There was a loss of sensation 
over the ulnar area of the hand and ulnar area of the forearm 
about midway to the elbow.  The veteran was diagnosed with 
post-traumatic injury of right ulnar nerve with loss of 
sensation but no loss of motor power.

A November 1980 RO rating decision granted service connection 
by aggravation for residuals, old healed fracture of right 
elbow, and assigned a noncompensable evaluation under 
diagnostic code 5299-5211, effective from March 1980; and 
granted direct service connection for post-traumatic injury 
of right ulnar nerve with loss of sensation, and assigned a 
noncompensable evaluation under diagnostic code 8516, 
effective from March 1980.

X-rays taken of the veteran's right elbow in November 1996 
revealed no evidence of acute fracture or dislocation.  There 
appeared to be an old ununited fracture or incomplete fusion 
of the apophysis of the medial humeral condyle; a prominent 
posterior olecranon spur was noted, as well as a small 
density adjacent to the lateral articular aspect of the 
radial head.

The veteran underwent VA electrodiagnostic studies in 
November 1996 for evaluation of nerve damage.  Test results 
showed that the right ulnar nerve amplitude was markedly low 
when compared to the median and radial nerves, and the right 
median nerve was markedly delayed and amplitude was low in 
comparison to left side.  

In February 1997, a treating VA physician informed the 
veteran that he must wear a series of splints on his right 
arm for support continuously, at work and at home.

The veteran underwent a VA examination in May 1997.  He 
reported that he had worked for the past four months building 
kits on an assembly line, which involved lifting.  He has not 
lost time from work, but he does work with pain.  He reported 
that he has pain in the right thumb and in the arch of the 
right hand; aching in the medial aspect of the right elbow 
and in the right shoulder; and numbness in the fourth and 
fifth digits of the right hand in varying degrees on a daily 
basis, depending on activity.  He reported using a right 
forearm cuff for tendinitis and a splint for the right wrist.  
Upon examination, right shoulder motion revealed full ranges 
of motion though there was crepitation.  There was tenderness 
involving the right acromioclavicular joint and subdeltoid 
bursa.  The right elbow lacked full extension by 15 degrees 
and could be flexed to 140 degrees.  There was tenderness 
about the medial epicondyle with positive Tinel's, with 
tingling into the hand.  There was bony prominence at this 
medial epicondylar level compared to the left.  The veteran 
had full supination and pronation at 80 degrees, with better 
motion in the left, asymptomatic, elbow than in the right 
elbow.  Right hand motion and right wrist motion were 
decreased, compared to the left.  There was 45 degrees of 
dorsiflexion, 55 degrees of palmar flexion, 10 degrees of 
radial deviation, and 20 degrees of ulnar deviation with pain 
in the radial aspect of the right wrist.  The digits, 
including the fingers, revealed full extension.  The right 
thumb could be adducted to the fourth metacarpal phalangeal 
joint but pain resulted.  There was tenderness directly over 
the metacarpal joint, the radial styloid, and metacarpal 
phalangeal joint of the right thumb with a positive 
Finkelstein's test.  Sensation to light touch was decreased 
involving all digits of the right hand compared to the left.  
The veteran was diagnosed with post-traumatic degenerative 
changes, right acromioclavicular joint, with rotator cuff 
attrition; status post fracture right elbow with symptomatic 
post traumatic arthrofibrosis and tardy ulnar nerve, right 
elbow; clinical evidence of ulnar nerve neuritis, right 
elbow, and median nerve neuritis, right wrist; and 
deQuervain's disease, right wrist, with symptomatic 
arthrofibrosis and degenerative joint disease of the right 
wrist.  The examiner noted that the right shoulder has been 
affected in that its function is not normal and that, with 
use, there will be increased problems with fatigability, 
weakness, and lack of endurance; the same phenomenon will 
occur about the right elbow and right hand.

A June 1997 RO rating decision increased each of the 
noncompensable ratings for residuals of a fracture of the 
right elbow, and disability of the right ulnar nerve to 10 
percent, effective from February 1997.

A July 1998 RO rating decision continued each of the 10 
percent ratings for residuals of a fracture of the right 
elbow, and disability of the right ulnar nerve.

Statements of the veteran in the claims folder are to the 
effect that he cannot write or perform even the simplest of 
tasks, and that he is functionally restricted in the work 
place as well as at home.


B.  Legal Analysis

The veteran's claims for evaluation of residuals of a 
fracture of the right elbow and for disability of the right 
ulnar nerve are well grounded, meaning they are plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claims and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

As noted above, disability evaluations are assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In evaluating the veteran's claims for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.


(1) Residuals of a Fracture of the Right Elbow

Under diagnostic code 5211, a 10 percent evaluation is 
warranted for malunion of the ulna, of the major extremity, 
with bad alignment.  A 20 percent evaluation is warranted for 
nonunion of the ulna of the major extremity in the lower 
half.  A 30 percent evaluation requires nonunion in the upper 
half with false movement, without loss of bone substance or 
deformity.

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5213.  Limitation of pronation of the forearm of the 
major upper extremity warrants a 20 percent evaluation if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation.  For a 30 percent 
evaluation, limitation of pronation of the major extremity 
requires motion loss beyond the middle of the arc.

Limitation of flexion to 100 degrees and extension to 45 
degrees warrants a 20 percent evaluation.  Diagnostic Code 
5208.

The Board notes that full extension-flexion of the elbow is 
from zero to 145 degrees; full supination of the forearm is 
from zero to 85 degrees; and full pronation of the forearm is 
from zero to 80 degrees.  38 C.F.R. § 4.71, Plate I.

A review of the record shows RO rating decisions that 
continued the 10 percent evaluation for residuals of a 
fracture of the right elbow, based upon evidence showing an 
old ununited fracture or incomplete fusion of the apophysis 
of the medial humeral condyle.

The recent VA examinations show that the right elbow lacked 
full extension by 15 degrees and could be flexed to 140 
degrees.  There was full supination and pronation at 80 
degrees.  See 38 C.F.R. § 4.71, Plate I.  The evidence also 
reflects that the veteran is required to wear a series of arm 
splints for support at home and at work, and that he works 
with pain in his right elbow.  Pain may provide a basis for a 
compensable disability rating.  Smallwood v. Brown, 10 Vet. 
App. 93, 98 (1997).  The Board has carefully considered the 
veteran's statements to the effect that he has functional 
impairment in his right elbow from pain that interferes with 
his ability to lift heavy objects and to perform certain 
tasks.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

After consideration of all the evidence, including the 
veteran's statements, the Board notes that residuals of a 
fracture of the right elbow are manifested primarily by lack 
of full extension and flexion, weakness requiring an arm 
support, subjective complaints of pain, and an old ununited 
fracture or incomplete fusion that produce some functional 
impairment.

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss due 
to an ununited fracture and considerable pain more nearly 
approximate the criteria for a 20 percent rating under 
diagnostic code 5299-5208.  This rating is appropriate 
because it reflects limitation of both flexion and extension.  
Accordingly, a rating of 20 percent is warranted.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

There is no evidence in the record that residuals of a 
fracture of the right elbow produce motion loss that is 
beyond the middle of the arc, or that flexion of the forearm 
is limited to 70 degrees, which would warrant a 30 percent 
rating.  Nor does the evidence reveal that the veteran's 
service-connected disability presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).

As the preponderance of the evidence is in favor of the 
veteran's claim for a higher evaluation for residuals of a 
fracture of the right elbow, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.

A 20 percent evaluation for residuals of fracture of the 
right elbow is granted, subject to the regulations applicable 
to the payment of monetary benefits.


REMAND

(2)  Disability of the Right Ulnar Nerve

The May 1997 VA examination identifies a right shoulder 
disability (post-traumatic degenerative changes of 
acromioclavicular joint with rotator cuff "attrition"), two 
right wrist disabilities (de Quervain's disease and carpal 
tunnel syndrome), and a previously unmentioned nerve 
disability (median nerve neuritis at the elbow and wrist).  
These are in addition to the elbow fracture and ulnar nerve 
disability.

The examiner stated that the shoulder "has been affected" 
but did not say by what; and said "the same phenomenon will 
occur about the right elbow and right hand."  It is possible 
this means that all these separately ratable impairments flow 
from the service-connected disability (which was an 
aggravation of an elbow fracture that occurred prior to 
service).  But it is not at all clear which, if any, should 
be rated as service-connected.  The shoulder and wrist may be 
rated separately from the elbow fracture and ulnar nerve.  
But the median nerve neuritis, if service-connected, would be 
rated with the ulnar nerve, either by reference to the 
greater involvement (See "Note" following Diagnostic Code 
8719), or as disease of the lower radicular group under 
Diagnostic Codes 8512-8712.  The issue of service connection 
for median nerve neuritis is thus intertwined with the issue 
of entitlement to an increased rating for disability of the 
right ulnar nerve, and should be adjudicated simultaneously.  
Thus, VA cannot rate the ulnar nerve disability at this time 
without further medical clarification.  Accordingly, this 
issue is remanded for the following development:

1.  The May 1997 VA examination report 
should be returned to the examiner (or, 
if that examiner is unavailable, a 
suitable substitute) for an addendum 
(a) expressing an opinion as to whether 
it is at least as likely as not that the 
median nerve neuritis diagnosed at that 
examination is the result of, or was 
aggravated by, the service-connected 
ulnar nerve disability, or is the result 
of the disease or injury in service by 
which the ulnar nerve disability was 
originally aggravated.  In addition, the 
examiner should clarify the examination 
report by stating (b) whether it is at 
least as likely as not that deQuervain's 
disease and/or carpal tunnel syndrome of 
the right wrist, and a right shoulder 
disability, are the result of, or have 
been aggravated by, the service-connected 
ulnar nerve disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
preparation of the addendum, and the 
examiner should acknowledge such review 
in the addendum.  If the examiner deems a 
further examination necessary, that 
should be accomplished.

2.  The RO should adjudicate the 
intertwined issue of service connection 
for median nerve neuritis, readjudicate 
the issue of an increased rating for 
ulnar nerve disability, and adjudicate 
the additional issues of secondary 
service connection for right shoulder 
disability, and deQuervain's disease and 
carpal tunnel syndrome of the right 
wrist.  A supplemental statement of the 
case should be prepared as to any issue 
decided against the veteran, and the 
veteran should be informed that review on 
appeal of a denial of service connection 
for right shoulder disability or the 
additional wrist disabilities may be 
obtained only through the usual appellate 
procedures including a notice of 
disagreement, statement of the case, and 
substantive appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

